UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

UNITED STATES OF AMERICA,                                      DECISION AND ORDER

v.                                                             18-CR-00217-RJA-JJM

DORIAN R. KELLY,

                        Defendant.
______________________________________

               May an individual facing federal criminal charges use marijuana for medical

purposes, provided that such use is legal under state law? For the following reasons, the answer

is no.



                                       DISCUSSION

               Defendant is charged with being a felon in possession of a firearm, in violation of

18 U.S.C. §922(g)(1). Indictment [6]. 1 On October 26, 2018, I ordered him to be released from

custody subject to various conditions, including that he “shall not commit any offense in

violation of federal, state or local law while on release”, and that he “submit to any method of

testing required by the pretrial services office for determining whether he is using a prohibited

substance”. Order Setting Conditions of Release [4], §§(1), (8)(s).

               On October 10, 2019, defendant provided the pretrial services office with a notice

of his acceptance into the medical marijuana program at Dent Neurological Institute. That office

has asked me whether he may participate in this program, and defendant has asked that I rescind

his drug testing condition with respect to the use of marijuana for medical purposes.



1
        Bracketed references are to the CM/ECF docket entries. Unless otherwise indicated, page
references are to numbers reflected on the documents themselves rather than to the CM/ECF pagination.
               The Bail Reform Act provides that any defendant who is on pretrial release must

“not commit a Federal, State, or local crime during the period of release”. 18 U.S.C. §§ 3142(b),

(c)(1)(A). “Compliance with federal law is a mandatory condition” of release. United States v.

Arizaga, 2016 WL 7974826, *2 (S.D.N.Y. 2016). Although New York State has legalized, “for

state law purposes, approved forms of medical marijuana dispensed and administered under

certain, highly regulated conditions” (id.), “[t]he possession of marijuana [remains] illegal under

federal law. See 21 U.S.C. §844(a). There is no federal exception for medical marijuana”. Id.

               While acknowledging that it “cannot eliminate the mandatory legal compliance

condition”, the court in Arizaga nevertheless directed its pretrial services department “not to

charge a violation of Defendant’s release conditions based solely on New York state-approved

medical marijuana use or a drug-testing result consistent with New York state-approved medical

marijuana usage”. Id., *3. In doing so, the court invited disobedience of its release order, thereby

“send[ing] the wrong message to recalcitrant parties . . . that defiance goes unpunished”.

Rosemond v. United Airlines, Inc., 2014 WL 4245974, *7 (E.D. Va. 2014). A court order “is not

a frivolous piece of paper, idly entered, which can be cavalierly disregarded”, Coene v. 3M Co.,

303 F.R.D. 32, 49 (W.D.N.Y. 2014), and “[i]f the courts do not take seriously their own . . .

orders who will?”. Arnold v. Krause, Inc., 232 F.R.D. 58, 66 (W.D.N.Y. 2004), adopted, 233

F.R.D. 126 (W.D.N.Y. 2005) (Arcara, J.).

               Thus, in United States v. Pearlman, 2017 WL 7732811 (D. Conn. 2017), the court

denied defendant’s request to remove the drug testing condition of his pretrial release so that he

could participate in a state-sanctioned medical marijuana program. The court reasoned that “even

if [that] Condition were removed, defendant would be barred by Condition 1, which is

mandatory and not waivable, from using marijuana while on pre-trial release. Accordingly, the



                                                -2-
request made by defendant would not achieve the relief he seeks. The Court cannot, and will not,

sanction the violation of federal law by a defendant on pre-trial release, even if state law and the

weight of public opinion appear to contradict that federal law”. Id., *8.

                Congress may one day decide to legalize the possession of marijuana for medical

(or other) purposes. However, it has yet to do so, and “where, as here, the statute’s language is

plain, the sole function of the courts is to enforce it according to its terms”. United States v. Ron

Pair Enterprises, Inc., 489 U.S. 235, 241 (1989). See also Burwell v. Hobby Lobby Stores, Inc.,

573 U.S. 682, 736 (2014) (“[t]he wisdom of Congress’s judgment . . . is not our concern. Our

responsibility is to enforce [the statute] as written”).



                                        CONCLUSION

                For these reasons, §§(1) and (8)(s) of my Order Setting Conditions of Release [4]

remain in effect.

SO ORDERED.

Dated: December 9, 2019



                                                /s/ Jeremiah J. McCarthy
                                                JEREMIAH J. MCCARTHY
                                                United States Magistrate Judge




                                                  -3-
